Citation Nr: 0724411	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) from March 10, 
2003, to August 23, 2006.

2.  Entitlement to a disability rating higher than 50 percent 
for PTSD from August 24, 2006, to March 1, 2007.

3.  Entitlement to a disability rating higher than 70 percent 
for PTSD from March 2, 2007.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services





ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision which granted 
service connection for PTSD and assigned an initial 30 
percent rating.  In January 2007, a rating decision increased 
the veteran's disability rating from 30 to 50 percent, 
effective August 24, 2006.  By a rating decision, dated in 
April 2007, the veteran's PTSD rating was again increased 
from 50 to 70 percent, effective March 2, 2007.  Since the 
veteran perfected his appeal from the July 2003 assignment of 
an initial 30 percent disability evaluation, the Board will 
address whether he is entitled to higher evaluations since 
March 10, 2003.

The Board notes that the veteran's claim was previously 
remanded in May 2006 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claims.

During the August 2006 VA examination, the veteran reported 
that he had recently been seen by his primary care physician, 
Dr. Conrad Benoit, with complaints of moodiness and 
depression.  Additionally, the veteran reported that he has 
been seeing a private physician regarding his psychiatric 
treatment, Scott A. Smith, Psy.D.  The veteran has indicated 
that he does not receive any treatment from the VA healthcare 
system, but that he is treated exclusively by private 
physicians.  It does not appear that the record contains all 
of the veteran's treatment records from Dr. Benoit and Scott 
A. Smith.  In order to make a sound determination regarding 
the severity of the veteran's psychiatric disability, the 
veteran's private treatment records must be associated with 
the veteran's claims folder so that the Board may review them 
in conjunction with his appeal.

The RO/AMC must contact the veteran and obtain the names and 
addresses of his treating physicians, along with the 
corresponding addresses and waivers.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2006). Generally, reexaminations are required if it 
is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
In the present case, although the veteran was provided with a 
VA examination in August 2006, if after reviewing the new 
evidence the RO determines a new examination is necessary, 
such should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the veteran 
in order to obtain the full names and 
addresses of his primary care physician, 
treating psychologist, and any other 
physicians from whom he is receiving 
mental health care.  The appropriate 
waivers must be obtained, and any 
treatment records dating from March 2003 
to the present must be associated with 
the claims folder.  If no treatment 
records are available, a statement to 
that effect must be associated with the 
claims folder.

2.  After reviewing any additional 
treatment records acquired as indicated 
above, the RO determines that a new VA 
examination is necessary, the veteran 
should be scheduled for such.  If so 
ordered, the VA examiner must review the 
veteran's complete claims folder and 
indicate this has been accomplished in 
the examination report.  The current 
level of the veteran's disability should 
be explicitly detailed.

3.  After completing the above, 
readjudicate the claim for an increased 
disability rating for PTSD.  If the 
claim is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2006).

